Citation Nr: 0721544	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-32 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  In 
November 2004, the RO denied entitlement to an evaluation in 
excess of 20 percent for chronic lumbar strain.  The RO 
denied entitlement to service connection for bilateral pes 
planus in December 2005.  In April 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board videoconference hearing.  A transcript of the hearing 
is of record.

The veteran submitted a statement in July 2005 that he wanted 
more information regarding filing a claim based on Agent 
Orange exposure.  This matter is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before a decision can be 
reached in this case.  

A medical opinion is necessary to determine whether the 
veteran's pre-existing pes planus was aggravated by his 
service.  The veteran contends that he aggravated his pes 
planus in the Navy because his military occupational 
specialty of Machinist required him to be on his feet for 8 
to 16 hours per day.  An October 1954 service entrance 
examination report shows a finding of pes planus three 
degrees, not significant.  Medical records dated from 1955 to 
1956 show continued complaints of painful feet.  A September 
1956 medical record notes that the veteran was prescribed 
arch supports, metatarsal pads, and a 1/8 inch heel lift, and 
was recommended to wear high lace shoes for daily work.  A 
September 1957 discharge examination report shows pes planus 
two degrees, asymptomatic, not considered disabling.  Post-
service medical records dated in June 2004 and May 2005 show 
continued findings of pes planus.  

The veteran has not been afforded a medical opinion on 
whether his pes planus was aggravated by his service.  
Therefore, one should be provided.

The veteran's lumbar spine was examined in October 2004.  The 
veteran testified in April 2007, however, that his back had 
become worse since the 2004 examination.  He noted that he 
was now required to have a battery-operated heat pack with 
him at all times, which was applied at least twice a day.  
Private medical records dated from March 2005 to March 2006 
note that the veteran reinjured his back in a February 2005 
motor vehicle accident. 

When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, another examination should be scheduled to 
determine whether the present level of his lumbar spine 
disability has increased since the October 2004 VA 
examination.  38 C.F.R. § 3.159(c).  To the extent possible, 
the examiner should distinguish any additional disability 
caused by the February 2005 motor vehicle accident from the 
original service-connected injury.  

The veteran also testified that he received ongoing physical 
therapy for his back from the Memphis VA Medical Center.  Any 
outstanding records should be obtained.  






Accordingly, the case is REMANDED for the following action:

1.  Obtain any current treatment records 
from the Memphis VA Medical Center 
regarding the veteran's lumbar spine 
disability.

2.  After completion of #1, schedule the 
veteran for a VA orthopedic examination to 
determine the present severity of his 
lumbar spine disability.  Specifically the 
examiner should do the following:

(a)  Report the ranges of flexion and 
extension in the lumbar spine to the 
nearest degree, including any additional 
loss of motion due to pain on use or 
during flare-ups.

(b)  Evaluate any associated neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment.  

(c)  Note whether there is any ankylosis 
in the thoracolumbar spine.  

(d)  State whether the veteran has had any 
incapacitating episodes within the last 12 
months.

(e)  In making these assessments, to the 
extent possible, distinguish any 
additional disability caused by any post-
service injuries, including the February 
2005 motor vehicle accident, from the 
original service-connected injury.  


The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Schedule the veteran for a VA 
orthopedic examination.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's pre-existing pes planus 
disability underwent an increase in 
service beyond the natural progress of the 
disability.    

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be readjudicated.  
If the claims remain denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



